  Case: 1:17-md-02804-DAP Doc #: 2567 Filed: 09/04/19 1 of 6. PageID #: 412916




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 Track One Cases                                )
                                                )   OPINION AND ORDER DENYING
                                                )   JANSSEN’S MOTION FOR
                                                )   SUMMARY JUDGMENT


       Before the Court is Defendants Janssen Pharmaceuticals, Inc. and Johnson and Johnson’s

(“J&J’s”) Motion for Summary Judgment (Doc. #: 1919).1 For the reasons set forth below, the

Motion is DENIED.

                                            *   *   *   *   *

       Against Janssen, Plaintiffs assert claims based on two factual theories: (1) fraudulent

marketing; and (2) the failure to maintain effective controls against diversion. Janssen seeks

summary judgment on all claims.2 As to the fraudulent marketing claims, Janssen asserts:

(1) Plaintiffs cannot show its alleged conduct caused the opioid crisis in Ohio; and (2) Janssen

cannot be held liable for third-party statements that are protected by the First Amendment. As to


       1
               Although Defendants’ Motion is captioned on behalf of Janssen and J&J, it only
discusses Plaintiffs’ claims against Janssen. See Jan. Mem. at 1-11 (Doc. #: 1919-1). Accordingly,
the Court construes the Motion as seeking relief only as to the claims against Janssen.
       2
                Plaintiffs’ remaining claims in this case are: (1) public nuisance based on Ohio
statutory law; (2) public nuisance based on Ohio common law, styled “absolute public nuisance;”
(3) violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”); (4) violation
of the Ohio Corrupt Practices Act; and (5) civil conspiracy under Ohio common law.
     Case: 1:17-md-02804-DAP Doc #: 2567 Filed: 09/04/19 2 of 6. PageID #: 412917



the claims for failure to maintain effective controls against diversion, Janssen asserts Plaintiffs

cannot show: (1) Janssen’s suspicious order monitoring system (“SOMS”) was deficient; or (2)

any such deficiency caused cognizable harm to Plaintiffs. The Court addresses these arguments

below.



I.       Legal Standards.

         The Court hereby incorporates the legal standards set forth in the Court’s Opinion and

Order regarding Plaintiffs’ Summary Judgment Motions Addressing the Controlled Substances

Act, see Doc. #: 2483.



II.      Analysis.

         A.     Fraudulent Marketing.

                1.       Causation.

         Janssen asserts Plaintiffs cannot show its alleged marketing misconduct caused the opioid

crisis in Ohio. See Jan. Mem. at 2-7 (Doc. #: 1919-1). In denying Defendants’ Motion for

Summary Judgment on Causation (Doc. #: 2561), the Court found Plaintiffs presented evidence

sufficient to support a finding that each Manufacturer, including Janssen, engaged in misleading

marketing activities that resulted in a substantial increase in the supply of prescription opioids and

proximately caused harm to Plaintiffs. See SJ Order re Causation at 3-6 (Doc. #: 2561); see also

Pls. Ex. 146 at 22 (Doc. #: 2431-4) (Janssen’s patient booklet regarding Duragesic: “Addiction is

relatively rare when patients take opioids appropriately.”) (emphasis added).

         In the instant Motion, Janssen asserts Plaintiffs cannot show its alleged marketing

misconduct caused Plaintiffs’ harm because: (1) as to branded marketing, Janssen’s products were



                                                  2
  Case: 1:17-md-02804-DAP Doc #: 2567 Filed: 09/04/19 3 of 6. PageID #: 412918



not widely sold or abused; and (2) Janssen’s unbranded marketing was “too obscure and occurred

too late [in time].” Jan. Mem. at 5-7 (Doc. #: 1919-1). As noted, the Court has already determined

that Plaintiffs presented sufficient evidence to create genuine issues of material fact as to whether

Janssen’s conduct was a substantial factor in producing the alleged harm to Plaintiffs. See SJ

Order re Causation at 3-6 (Doc. #: 2561). Janssen’s additional arguments regarding causation do

not change this result.

       As to branded marketing, Janssen contends Plaintiffs cannot show causation because its

market share was too small (less than one percent) and its opioid products (patches) were more

difficult to abuse than opioid pills. See Jan. Mem. at 5-7 (Doc. #: 1919-1). These arguments go

to factual questions for the jury to decide. See Order Denying Small Dist. MSJ at 5 (Doc. #: 2559)

(“even a very small proportional contribution by one of numerous defendants could equate with a

rather large and substantial absolute quantity, both in monetary terms and in terms of the

consequent harms”); Pls. Opp. at 5-6 (Doc. #: 2388) (pointing to evidence of abuse of Janssen’s

products in the Track One Counties); Pls. Ex. 35 at 5-6 (Doc. #: 2390-5) (2016 meeting notes

indicating FDA found Janssen did not present sufficient data to support its abuse-deterrent claims).

       As to unbranded marketing, Janssen asserts it “did not publish the challenged unbranded

marketing materials until 2008 ̶ long after opioid abuse had become a crisis in Ohio.” Jan. Mem.

at 5 (Doc. #: 1919-1). Janssen argues that, as a matter of law, Plaintiffs’ chronology of facts cannot

support the conclusion that its unbranded marketing activities “caused a crisis that had already

been well underway for years.” Id. at 6. Again, Janssen’s argument highlights material fact issues

for the jury. Moreover, Plaintiffs point to evidence that suggests, before 2008, Janssen contributed

substantial sums of money to third parties who published misleading statements about prescription

opioid use. See Pls. Opp. at 13-16 (Doc. #: 2388) (from 1997 to 2012, Janssen paid at least



                                                  3
  Case: 1:17-md-02804-DAP Doc #: 2567 Filed: 09/04/19 4 of 6. PageID #: 412919



$4,078,750 to front groups and $327,546 to individual doctors); Pls. Ex. 38 (Doc. #: 2390-8)

(summary of payments made by Janssen from 1997 to 2012). On this record, a jury could

reasonably conclude Janssen’s unbranded marketing efforts were a substantial factor in producing

the harm alleged by Plaintiffs. Accordingly, Janssen is not entitled to summary judgment on this

ground. See SJ Order re Causation at 5-6 (Doc. #: 2561).



               2.      First Amendment.

       Janssen asserts it cannot be held liable for the speech of third parties, i.e. front groups and

doctors, that is protected by the First Amendment. See Jan. Mem. at 7-8 (Doc. #: 1919-1).

Specifically, Janssen contends this third-party speech involves “medical questions of undisputable

interest and therefore receives the highest protection under the First Amendment.” Id. at 8.

       The Court certainly agrees the First Amendment protects matters of “scientific expression

and debate.” See Bd of Trustees of Leland Stanford Jr. Univ. v. Sullivan, 773 F. Supp. 472, 474

(D.D.C. 1991). This protection, however, does not extend to fraudulent or intentionally misleading

speech. See, e.g. Gertz v. Robert Welch, Inc., 418 U.S. 323, 340, (1974) (“there is no constitutional

value in false statements of fact”); Fed. Trade Comm’n v. NPB Advert., Inc., 218 F. Supp.3d 1352,

1365 (M.D. Fla. 2016) (the First Amendment offers no protection from civil liability for knowingly

false speech calculated to effect a fraud). Moreover, to the extent these communications were part

of commercial speech, they are entitled to even less protection. See, e.g., Greater New Orleans

Broadcasting Ass’n, Inc. v. United States, 527 U.S. 173, 183 (1999) (to receive First Amendment

protection, commercial speech must not be misleading); Eng v. SEC, 49 Fed. App’x 697, 697 (9th

Cir. 2002) (“full First Amendment protection is only given for commercial speech to statements

that are truthful and not misleading”); Bosley v. Wildwett.com, 310 F. Supp. 2d 914, 925 (N.D.



                                                 4
  Case: 1:17-md-02804-DAP Doc #: 2567 Filed: 09/04/19 5 of 6. PageID #: 412920



Ohio 2004) (First Amendment does not shield commercial messages that contain misleading

material).3

       As discussed above, Plaintiffs present evidence that, as part of its unbranded marketing

efforts, Janssen funded third-party speech. Construing this evidence in the light most favorable to

Plaintiffs, a jury could reasonably conclude these third-party statements constituted commercial

speech that contained false and misleading statements regarding the risks and benefits of

prescription opioid use, and that Janssen supported that speech for its own commercial benefit.

See, e.g., Bolger v. Youngs Drug Prods. Corp., 463 U.S. 60, 67-68 (1983) (discussing

characteristics that demonstrated informational pamphlets constituted commercial speech);

Kessler Rpt. at 298-99 (listing misleading statements in joint publication of American Pain Society

and American Academy of Pain). Accordingly, Janssen has not shown it is entitled to summary

judgment on this ground.



       B.      Failure to Maintain Effective Controls.

       Janssen asserts Plaintiffs cannot show: (1) it failed to maintain effective controls against

diversion; or (2) any such failure proximately caused harm to Plaintiffs. Jan. Mem. at 9-11 (Doc.

#: 1919-1). As noted in the Court’s previous order, Plaintiffs have produced evidence upon which



       3
                The Court further notes Janssen has not shown it can shield its own liability based
on the First Amendment rights of third parties. See, e.g., Greater Cincinnati Coalition for the
Homeless v. City of Cincinnati, 56 F.3d 710, 718 (6th Cir. 1995) (a plaintiff generally must assert
his own legal rights and cannot rest claim to relief on rights or legal interests of third parties); In
re Motor Fuels Temp. Sales Pract. Litig., MDL No. 1840, 2012 WL 3637716, at *3 (D. Kan. Aug.
23, 2012) (defendants cite no authority to show First Amendment would preclude evidence of
lobbying and petitioning by non-parties); cf. Snyder v. Phelps, 580 F.3d 206, 226 (4th Cir. 2009)
(judgment cannot attach tort liability to speech by the defendant that was constitutionally
protected), affirmed, 562 U.S. 443 (2011).


                                                  5
  Case: 1:17-md-02804-DAP Doc #: 2567 Filed: 09/04/19 6 of 6. PageID #: 412921



a jury could reasonably conclude: (1) each Manufacturer, including Janssen, failed to maintain

effective controls against diversion; and (2) these failures were a substantial factor in producing

the harm allegedly suffered by Plaintiffs. See SJ Order re Causation at 7-8 (Doc. #: 2561); see

also Rafalski Rpt. at ECF pp. 159-162 (Doc. #: 1999-21) (detailing deficiencies in Janssen’s

SOMS). For the same reasons, Janssen is not entitled to summary judgment on this ground.



III.   Conclusion.

       For the reasons stated above, the Court DENIES Defendants Janssen Pharmaceuticals, Inc.

and Johnson and Johnson’s (“J&J’s”) Motion for Summary Judgment (Doc. #: 1919).

               IT IS SO ORDERED.


                                                 /s/ Dan Aaron Polster Sept. 4, 2019
                                                 DAN AARON POLSTER
                                                 UNITED STATES DISTRICT JUDGE




                                                6
